                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

NICOLE L. BOETTGER,

                        Plaintiff,
                                                      Case No. 20-CV-309-JPS
v.

CAPITAL ONE BANK (USA), N.A.,
                                                                    ORDER
                        Defendant.


         On June 22, 2020, the parties filed a stipulation of dismissal of this

action with prejudice. (Docket #10). The Court will adopt that stipulation.

See Fed. R. Civ. P. 41(a)(1)(A)(ii).

         Accordingly,

         IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #10) be and the same is hereby ADOPTED; and

         IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

         Dated at Milwaukee, Wisconsin, this 23rd day of June, 2020.

                                       BY THE COURT:



                                       ____________________________________
                                       J. P. Stadtmueller
                                       U.S. District Judge




     Case 2:20-cv-00309-JPS Filed 06/23/20 Page 1 of 1 Document 11
